       Case: 3:19-cr-00265-JGC Doc #: 55 Filed: 03/04/21 1 of 1. PageID #: 640




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 UNITED STATES OF AMERICA,                          )    CASE NO. : 3:19CR265
                                                    )
                 Plaintiff,                         )
                                                    )
         V.                                         )    JUDGE JAMES G. CARR
                                                    )
 DEAN LAMONT SWAIN, JR.                             )
                                                    )
                 Defendant.                         )
                                                    )

                                    ORDER FOR DISMISSAL

        Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of court

endorsed hereon the Acting United States Attorney for the Northern District of Ohio hereby

dismisses, without prejudice, the Indictment against Dean Lamont Swain, Jr. , defendant.



                                                  ~t~   Acting United States Attorney


Leave of court is granted for the filing of the foregoing dismissal.




                                                         s/James G. Carr
                                                        James G. Carr
                                                        United States District Judge

       3/4/2021
Date: - - - - --
